Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 5 May 2021.
Claims 1-9 and 11-19 are currently pending and have been examined.
Claims 1-9 and 11-19 are currently rejected.
This action is made FINAL.
Response to Arguments
Applicant’s arguments filed 05/11/2021 have been fully considered but they are not persuasive.
Regarding the claim objections, in light of the amendments the previous claim objections have been withdrawn.
Regarding the 112 rejections, in light of the amendments these rejections have been withdrawn.
Applicant argues that detector 14 and sensor 12 are associated with the same field of view. Examiner does not agree with tis assertion. While both sensors are situated to monitor the side of the vehicle and have some overlap in coverage area, they have different field of views (detector 14 having a FOV that approaches 180 degrees and sensor 12 having a FOV that is narrower, somewhere under 45 degrees). It appears that the applicant is misconstruing a direction of the sensors to a field of view of a sensors.
Applicant’s other arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SE 1650166-0, filed on 10 February 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 13 is objected to because of the following informalities:  line 3 recites “a angle” which is improper grammar and should read “an angle”.  Appropriate correction is required.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Madau (U.S. Pub. No. 2008/0169938) in view of McClure (U.S. Pat. No. 7006129).
Regarding Claim 1:
	Madau teaches:
A method for use in a vehicle for reducing a blind spot (a method for monitoring a variable blind spot from a motor vehicle [0015]) created by a field of view adjustment of a presentational device associated with the vehicle (The method includes monitoring a position signal, from a position sensor, corresponding to an orientation of a side view device [0015]), where the presentational device is intended to display objects outside a driver's direct field of vision (fig. 2, view device 12 shows objects out of the drivers forward field of view) that are located in a specified field of view associated with the presentational device (fig. 2, first viewing area 24) based on a first sensor associated with the presentation device directed at the specified field of view for the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]), said method comprising:
detecting the blind spot of the presentational device (Once the orientation of the side view device 12 has been determined, that information is used by the processor 16, along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot 32. When the orientation of the side view device 12 changes, as further discussed below, so do the calculated boundaries of the blind spot. [0033]), based on signals received from the at least one first sensor (The processor 16 is further configured to analyze the position signal to determine the orientation of the side view device 12. [0033]) associated with the presentational device (the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. [0026]) directed at the specified field of view for the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]);
[adjusting] at least one second sensor (fig. 2&3, sensor 14), to cover at least a part of the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.) of the presentational device, 
wherein the at least one second sensor (fig. 2, external detector 14) is not associated with either the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with  or the at least one first sensor (fig. 2, side view device 12 and external detector 14 are independent sensors), and wherein the at least one second sensor is associated with a second specified field of view (fig. 2, FOV 46) that is different from the specified field of view of the presentational device (fig. 2, FOV 48; examiner notes while both sensors are situated to monitor the side of the vehicle and have some overlap in coverage area, they have different field of views (detector 14 having a FOV that approaches 180 degrees and sensor 12 having a FOV that is narrower, somewhere under 45 degrees)); 
and outputting information captured by the adjusted at least one second sensor (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]) in the specified field of view of the presentational device (the indication to the driver may be provided by, for example, means of a warning indicator 50 coupled to the processor 16. The warning indicator 50 may, for example, .
McClure also teaches:
and outputting information captured by the adjusted at least one second sensor (the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 51-54]) in the specified field of view of the presentational device (the display 130 will present the image to the driver in a fashion that the driver is accustomed to seeing when viewing objects in a rear-view mirror. [col 5, lines 38-41])

adjusting at least one second sensor (the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction [col 3, lines 51-54])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19]
Regarding Claim 2:
Madau in view of McClure teach all the limitations of claim 1, upon which this claim is dependent.
	McClure further teaches:
adjusting comprises turning the at least one second sensor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]).
Regarding Claim 3:
Madau in view of McClure teach all the limitations of claim 1, upon which this claim is dependent.

adjusting comprises adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]).
Regarding Claim 4:
Madau in view of McClure teach all the limitations of claim 1, upon which this claim is dependent.
	Madau further teaches:
adjusting comprises adjusting the at least one first sensor associated with the presentational device of the vehicle by turning of the sensor (figs. 2&3, view device 12 is rotated between views 24 and 26), in order not to change an angle of view outputted to the driver (figs. 2&3, views 24 and 26 have the same FOV as the only change was made through rotation of the view device 12)
in order to reduce the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.).

while adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]) or adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]) 
Regarding Claim 5:
	Madau teaches:
A control unit (fig. 1, processor 16) in a vehicle (fig. 1, motor vehicle 11) for reducing a blind spot (a method for monitoring a variable blind spot from a motor vehicle [0015]) created by a field of view adjustment of a presentational device associated with the vehicle (The method includes monitoring a position signal, from a position sensor, corresponding to an orientation of a side view device [0015]), where the presentational device is intended to display objects outside a driver's direct field of vision (fig. 2, view device 12 shows objects out of the drivers forward field of view) that are located in a specified field of view associated with the presentational device (fig. 2, first viewing area 24) based on a first sensor associated with the presentation device directed at the specified field of view for the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]), said control unit configured to: 
detect the blind spot of the presentational device (Once the orientation of the side view device 12 has been determined, that information is used by the processor 16, along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot 32. When the orientation of the side view device 12 changes, as further discussed below, so do the calculated boundaries of the blind spot. [0033]), based on signals received from at least one first sensor (The processor 16 is further configured to analyze the position signal to determine the orientation of the side view device 12. [0033]) associated with the presentational device (the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. [0026]) directed at the specified field of view for the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]);
at least one second sensor (fig. 2&3, sensor 14) to cover at least a part of the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle  of the presentational device, 
wherein the at least one second sensor (fig. 2, external detector 14) is not associated with either the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]; examiner notes that since an indication is only made when something is detected by sensor 14 it is not associated with the presentational device like the primary sensor (view device 12).) or the at least one first sensor (fig. 2, side view device 12 and external detector 14 are independent sensors), and wherein the at least one second sensor is associated with a second specified field of view (fig. 2, FOV 46) that is different from the specified field of view of the presentational device (fig. 2, FOV 48; examiner notes while both sensors are situated to monitor the side of the vehicle and have some overlap in coverage area, they have different field of views (detector 14 having a FOV that approaches 180 degrees and sensor 12 having a FOV that is narrower, somewhere under 45 degrees));
and output information captured by the adjusted at least one second sensor (The processor 16 is also configured to analyze the detector signal to determine the  in the specified field of view of the presentational device (the indication to the driver may be provided by, for example, means of a warning indicator 50 coupled to the processor 16. The warning indicator 50 may, for example, be incorporated into an instrument cluster 52 of a vehicle instrument panel inside of the motor vehicle 11. The warning indicator 50 preferably includes a visual warning signal 54 or an audible warning signal 56. The visual warning signal 54 may be a light or series of lights that indicate the presence, and optionally the location, of an object within the vehicle blind spot. In addition to, or in place of, the visual warning signal 54 a tone or other audible warning may be provided either through, for example, a dedicated speaker 56 as shown in FIG. 1 or through a vehicle audio system (not shown). In another example, the indication may optionally be provided by an exterior indicator. For example, the reflecting member 38 of the side view device may include lights, such as LED's, to warn the driver (not shown). In still other examples, the indication to the driver may be provided by both interior and exterior warning indicators. [0037]; examiner is interpreting the indication based on a blind spot detection to be displaying on the “presentational device” such that it is either on the view device 12 itself (if it is a mirror) or on the screen the cameras making up view device 12 display on.).
McClure also teaches:
and outputting information captured by the adjusted at least one second sensor (the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 51-54]) in the specified field of view of the presentational device (the display 130 will present the image to the driver in a fashion that the driver is accustomed to seeing when viewing objects in a rear-view mirror. [col 5, lines 38-41])
Madau does not teach, however McClure teaches:
generate control signals (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.) to adjust at least one second sensor (the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44),
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19]
Regarding Claim 6:
Madau in view of McClure teach all the limitations of claim 5, upon which this claim is dependent.
	McClure further teaches:
wherein the control signals (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.) are used to adjust the at least one second sensor (the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44) by turning the at least one second sensor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]).
Regarding Claim 7:
Madau in view of McClure teach all the limitations of claim 5, upon which this claim is dependent.
	McClure further teaches:
wherein the control signals (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.) are used to adjust the at least one second sensor (the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44) by adjustment of the viewing angle of the second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of .
Regarding Claim 8:
Madau in view of McClure teach all the limitations of claim 5, upon which this claim is dependent.
	Madau further teaches:
adjusting the at least one first sensor associated with the presentational device of the vehicle by turning of said at least one sensor (figs. 2&3, view device 12 is rotated between views 24 and 26), in order not to change an angle of view outputted to the driver (figs. 2&3, views 24 and 26 have the same FOV as the only change was made through rotation of the view device 12);
in order to reduce the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.).
McClure further teaches:
wherein the control signals are used for 
and adjusting the at least one second sensor comprising at least one of turning (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]) or adjusting the viewing angle (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]) 
Regarding Claim 9:
	Madau teaches:
A computer program product comprising computer program code stored on a non-transitory computer-readable medium (fig. 1, warning system 10 comprising processor 16 which executes variable blind spot warning method 100 (fig. 4) would inherently include computer program code that is stored on a non-transitory computer readable medium), said computer program product for use in a vehicle (fig. 1, motor vehicle 11)  for reducing a blind spot (a method for monitoring a variable blind spot from a motor vehicle [0015]) created by a field of view adjustment of a presentational device associated with the vehicle (The method includes monitoring , where the presentational device is intended to display objects outside a driver's direct field of vision (fig. 2, view device 12 shows objects out of the drivers forward field of view) that are located in a specified field of view associated with the presentational device (fig. 2, first viewing area 24) based on a first sensor associated with the presentation device directed at the specified field of view for the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]), said computer program product comprising computer instructions to cause at least one control unit to perform (fig. 1, warning system 10 comprising processor 16 which executes variable blind spot warning method 100 (fig. 4) would inherently include computer program code that is stored on a non-transitory computer readable medium) the following operations:
detecting the blind spot of the presentational device (Once the orientation of the side view device 12 has been determined, that information is used by the processor 16, along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot 32. When the orientation of the side view device 12 changes, as further discussed below, so do the calculated boundaries of the blind spot. [0033]), based on signals received from the at least one first sensor (The processor 16 is further configured to analyze the position signal to determine the orientation of the side view device 12. [0033]) associated with the presentational device (the side view device 12 may include a digital imaging device directed at the specified field of view for the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]);
[adjusting] at least one second sensor (fig. 2&3, sensor 14) to cover at least a part of the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.) of the presentational device, 
wherein the at least one second sensor (fig. 2, external detector 14) is not associated with either the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]; examiner notes that since an indication is only made when something is detected by sensor 14 it is not associated with the presentational device like the primary sensor (view device 12).) or the at least one first sensor (fig. 2, side view device 12 and external detector 14 are independent sensors), and wherein the at least one second sensor is associated with a second specified field of view (fig. 2, FOV 46) that is different from the specified field of view of the presentational device (fig. 2, FOV 48; examiner notes while both sensors are situated to monitor the side of the vehicle and have some overlap in coverage area, they have different field of views (detector 14 having a FOV that approaches 180 degrees and sensor 12 having a FOV that is narrower, somewhere under 45 degrees));
and outputting information captured by the adjusted at least one second sensor (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]) in the specified field of view of the presentational device (the indication to the driver may be provided by, for example, means of a warning indicator 50 coupled to the processor 16. The warning indicator 50 may, for example, be incorporated into an instrument cluster 52 of a vehicle instrument panel inside of the motor vehicle 11. The warning indicator 50 preferably includes a visual warning signal 54 or an audible warning signal 56. The visual warning signal 54 may be a light or series of lights that indicate the presence, and optionally the location, of an object within the vehicle blind spot. In addition to, or in place of, the visual warning signal 54 a tone or other audible warning may be provided either through, for example, a dedicated speaker 56 as shown in FIG. 1 or through a vehicle audio system (not shown). In another example, the indication may optionally be provided by an exterior indicator. For example, the reflecting member 38 of the side view .
McClure also teaches:
and outputting information captured by the adjusted at least one second sensor (the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 51-54]) in the specified field of view of the presentational device (the display 130 will present the image to the driver in a fashion that the driver is accustomed to seeing when viewing objects in a rear-view mirror. [col 5, lines 38-41])
Madau does not teach, however McClure teaches:
adjusting at least one second sensor (the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction [col 3, lines 51-54])
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-
Regarding Claim 11:
Madau in view of McClure teach all the limitations of claim 9, upon which this claim is dependent.
	McClure further teaches:
adjusting comprises turning the at least one second sensor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]).
Regarding Claim 12:
Madau in view of McClure teach all the limitations of claim 9, upon which this claim is dependent.
	McClure further teaches:
adjusting comprises adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such .
Regarding Claim 13:
Madau in view of McClure teach all the limitations of claim 9, upon which this claim is dependent.
	Madau further teaches:
adjusting comprises adjusting the at least one first sensor associated with the presentational device of the vehicle by turning of the sensor (figs. 2&3, view device 12 is rotated between views 24 and 26), in order not to change a angle of view outputted to the driver (figs. 2&3, views 24 and 26 have the same FOV as the only change was made through rotation of the view device 12)
in order to reduce the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.).
McClure further teaches:
while adjusting the at least one second sensor comprising at least one of turning of the at least one second senor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48- or adjusting a viewing angle of the at least one second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24])
Regarding Claim 14:
	Madau teaches:
A system (fig. 1, warning system 10) in a vehicle (fig. 1, motor vehicle 11) for reducing a blind spot (a method for monitoring a variable blind spot from a motor vehicle [0015]) created by a field of view adjustment of a presentational device associated with the vehicle (The method includes monitoring a position signal, from a position sensor, corresponding to an orientation of a side view device [0015]), where the presentational device is intended to display objects outside a driver's direct field of vision (fig. 2, view device 12 shows objects out of the drivers forward field of view) that are located in a specified field of view associated with the presentational device (fig. 2, first viewing area 24) based on a first sensor associated with the presentation device directed at the specified field of view for the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]), which said system comprises: 
at least one first sensor (fig. 2&3, view device 12), associated with the presentational device (the side view device 12 may include a digital imaging device (not shown). The digital imaging device may, for example, be a digital video camera coupled to an interior video display. [0026]); 
at least one second sensor (fig. 2&3, sensor 14), not associated with the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]; examiner notes that since an indication is only made when something is detected by sensor 14 it is not associated with the presentational device like the primary sensor (view device 12).);
and a control unit (fig. 1, processor 16) configured to:
detect the blind spot of the presentational device (Once the orientation of the side view device 12 has been determined, that information is used by the processor 16, along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot 32. When the orientation of the side view device 12 changes, as further discussed below, so do the calculated boundaries of the blind spot. [0033]), based on signals received from the at least one first sensor (The processor 16 is further configured to analyze the position signal to determine the orientation of the side view device 12. [0033]) associated with the presentational device (the side view device 12 may include a digital imaging device directed at the specified field of view for the presentational device (Therefore, the side view device 12 only allows the driver to see objects within the first viewing area 24, for example, a second motor vehicle 20. [0022]);
at least one second sensor (fig. 2, external detector 14) is not associated with either the presentational device (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]; examiner notes that since an indication is only made when something is detected by sensor 14 it is not associated with the presentational device like the primary sensor (view device 12).) or the at least one first sensor (fig. 2, side view device 12 and external detector 14 are independent sensors), and wherein the at least one second sensor is associated with a second specified field of view (fig. 2, FOV 46) that is different from the specified field of view of the presentational device (fig. 2, FOV 48; examiner notes while both sensors are situated to monitor the side of the vehicle and have some overlap in coverage area, they have different field of views (detector 14 having a FOV that approaches 180 degrees and sensor 12 having a FOV that is narrower, somewhere under 45 degrees));
and output information captured by the adjusted at least one second sensor (The processor 16 is also configured to analyze the detector signal to determine the location of any objects with respect to the motor vehicle 11. The processor 16 then compares the locations of the objects with the calculated boundaries of the first blind spot 32 (see FIG. 2). If any objects are located within the boundaries of, for example, the first blind spot 32, the processor 16 is configured to provide an indication to the driver. [0034]) in the specified field of view of the presentational device (the indication to the driver may be provided by, for example, means of a warning indicator 50 coupled to the processor 16. The warning indicator 50 may, for example, be incorporated into an instrument cluster 52 of a vehicle instrument panel inside of the motor vehicle 11. The warning indicator 50 preferably includes a visual warning signal 54 or an audible warning signal 56. The visual warning signal 54 may be a light or series of lights that indicate the presence, and optionally the location, of an object within the vehicle blind spot. In addition to, or in place of, the visual warning signal 54 a tone or other audible warning may be provided either through, for example, a dedicated speaker 56 as shown in FIG. 1 or through a vehicle audio system (not shown). In another example, the indication may optionally be provided by an exterior indicator. For example, the reflecting member 38 of the side view device may include lights, such as LED's, to warn the driver (not shown). In still other examples, the indication to the driver may be provided by both interior and exterior warning indicators. [0037]; examiner is interpreting the indication based on a blind spot detection to be displaying on the “presentational device” such that it is .
McClure also teaches:
and outputting information captured by the adjusted at least one second sensor (the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 51-54]) in the specified field of view of the presentational device (the display 130 will present the image to the driver in a fashion that the driver is accustomed to seeing when viewing objects in a rear-view mirror. [col 5, lines 38-41])	
Madau does not teach, however McClure teaches:
generate control signals (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.) to adjust at least one second sensor (the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44)
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Madau to include the teachings as taught by McClure to “provide substantially enhanced and controlled viewing of a scene to the rear of a vehicle. In its preferred embodiments, the invention is ideally suited for vehicles, such as tractor-trailers, which have an inherent obstructed center rear view.” [McClure, col 7, lines 15-19]
Regarding Claim 15:

	McClure further teaches:
the control signals (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.) are used to adjust the at least one second sensor (the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44) by turning the at least one second sensor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]).
Regarding Claim 16:
Madau in view of McClure teach all the limitations of claim 14, upon which this claim is dependent.
	McClure further teaches:
the control signals (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.) are used to adjust the at least one second sensor (the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44) by adjustment of the viewing angle of the second sensor (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24]).
Regarding Claim 17:
Madau in view of McClure teach all the limitations of claim 14, upon which this claim is dependent.
	Madau further teaches:
adjusting the at least one first sensor associated with the presentational device of the vehicle by turning of said at least one sensor (figs. 2&3, view device 12 is rotated between views 24 and 26), in order not to change an angle of view outputted to the driver (figs. 2&3, views 24 and 26 have the same FOV as the only change was made through rotation of the view device 12);
in order to reduce the detected blind spot (Turning to FIG. 2, the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. As clearly shown in FIG. 2, both the second and third motor vehicles 20 and 22 are encompassed by the angle of view 46. [0027] examiner notes that sensor 14 covers the entire area, including blind spots.).
McClure further teaches:
the control signals are used for (a servo system is coupled to the camera, such that the direction of the camera may be movably controlled by the servo system [col 2, lines 42-44]; examiner notes that there would inherently be control signals to control the servo system.):
and adjusting the at least one second sensor by at least one of turning (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]) or adjusting a viewing angle (The angle .theta. is used to illustrate the field of view of the camera 150. Consistent with the scope and spirit of the present invention, the camera 150 is not limited to any particular angle or field of view, but rather differing lens magnitude or magnification may be provided consistent with the invention. Indeed, and as will be discussed further below, one embodiment of the present invention utilizes a zoom lens, such that the field of view or magnification of the lens may be dynamically varied. [col 4, lines 16-24])
Regarding Claim 18:
Madau in view of McClure teach all the limitations of claim 1, upon which this claim is dependent.
	Madau further teaches:
the second specified field of view (figs. 2&3, FOV 46) of the at least one second sensor (figs. 2&3, external detector 14) at least partially overlaps with the specified field of view for the presentational device (figs. 2&3; the external detector 14 has a detector angle of view 46, defined between lines 42 and 44. [0027]; the viewing angle 48 of the side view device 12 [0032]; examiner is interpreting the FOV 46 and FOV 48 to partially overlap as they share some common view but also have areas that are unique each respective device.), 
McClure further teaches:
the second specified field of view (The angle .theta. is used to illustrate the field of view of the camera 150. [col 4, lines 16-17]) of the at least one second sensor (figs. 2A-C, camera 150) at least partially overlaps with the specified field of view for the presentational device (fig. 1B & figs. 2A-C, figs. 2B & 2C show the FOV of camera 150 (represented by theta) that is looking off to the side, which would overlap with the view of the side view mirrors 16 and 18 as shown in fig. 1B.), 
wherein said adjusting comprising adjusting the at least one second senor (FIGS. 2A, 2B, and 2C, which are top views of a tractor-trailer vehicle 100 constructed in accordance with one embodiment of the present invention. Collectively, these three FIGS. illustrate the sweeping motion of a rear-mounted camera 150 (preferably a video camera) and the varying field of view that the movable camera 150 may provide in a horizontal direction. [col 3, lines 48-54]) from the second specified field of view (fig. 2A, camera 150 pointed straight back) to be directed at the specified field of view for the presentation device (fig. 2B & 2C, camera 150 pointed towards the side covering area covered by side view mirrors 16&18).
Regarding Claim 19:

	Madau further teaches:
the specified field of view for the presentation device is directed at a side the vehicle (figs. 2&3, side view device 12 facing the side of the vehicle), 
McClure further teaches:
and the second specified field of view of the second sensor is directed at either a front or a back of the vehicle (fig. 2A, camera 150 directed to the rear of the vehicle).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Scott R. Jagolinzer
Examiner
Art Unit 3665

/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665